DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 7,315,317, hereafter Kitamura) in view of Shaw et al. (US 7,674,056, hereafter Shaw)
With respect to claim 1, Kitamura teaches a printer (print unit 30) comprising: a conveyor (conveyance mechanism 38) configured to perform a forward-conveyance operation in which the conveyor conveys a printing medium (paper) downstream in a conveying direction, the conveyor being configured to perform a backward-conveyance operation in which the conveyor conveys the printing medium upstream in the conveying direction; a printing device (printing unit 70) configured to print an image on the printing medium conveyed by the conveyor; a roller (slave roller 33e)  provided downstream of the conveyor in the conveying direction; an opposed member (drive roller 33d) opposed to the roller; a moving mechanism (lift mechanism 33f) configured to move a moving member, which is one of the roller and the opposed member, between (i) a first position at which the printing medium is nipped between the moving member and the other of the roller and the opposed member and (ii) a second position at which the moving member is separated from the printing medium; and a controller (controller 20) configured to execute a first conveyor-backward-conveyance processing in which the controller controls the conveyor to perform the backward-conveyance operation in a state in which the moving member is located at the second position. (col. 17, lines 29-63, Figs. 2, 7A-7G)
Kitamura does not explicitly teach the printing device disposed upstream of the conveyor in the conveying direction or the roller disposed downstream of the printing device in the conveying direction.
Shaw teaches a printer comprising: a printing device (marking engine 81) disposed upstream of a conveyor (media path 82) in a conveying direction, wherein the conveyor is configured to perform a forward-conveyance operation and a backward conveyance operation and the conveyor comprises a roller (drive roller assembly 54), located downstream of the printing device in the conveyance direction, an opposed member (upper baffle 52), opposed to the roller, and a moving mechanism (drive motor 84) configured to move a moving member, which is one of the roller and the opposed member, and a controller configured to execute a processing in which the controller controls the conveyor to perform a backward-conveyance operation in a state in which the moving member is located at a second position in which it is separated from the printing medium. (col. 4, line 35 – col. 5, line 10, col. 6, lines 16-40, Figs. 5-8)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kitamura such that the rollers and moving mechanism were downstream of the printing unit, as taught by Shaw, in order to control or release the movement of the print medium at the downstream location.
With respect to claims 2-8, Kitamura, as modified by Shaw, teaches control of the printing and transport processes as claimed. Although Kitamura, in view of Shaw, does not explicitly discuss obtainment processing for the instructions or printed information, these would be required steps in order for the apparatus to function and therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the process of Kitamura to include these additional processing steps, as claimed, in order to carry out typical printing processes.

Allowable Subject Matter
Claims 9-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the prior art fails to teach or render obvious a printer as claimed, particularly including an adjusting mechanism configured to adjust a nip load at which the printing medium is nipped between the roller and the opposed member, selectively to one of at least a first load and a second load that is less than the first load; and a controller configured to execute a second conveyor-backward-conveyance processing in which the controller controls the conveyor to perform the backward-conveyance operation in a state in which the nip load is the second load. It should be noted that this is interpreted to refer to a second load having a positive value, rather than the absence of load taught in the prior art to Kitamura.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed February 2, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853